UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ERNEST CALVINO JR.,

                              Plaintiff,
                                                                     20-CV-0566 (CM)
                       -against-
                                                                  ORDER OF DISMISSAL
 TER. PARTIES STAKE HOLDER,

                              Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. By order dated January 28, 2020, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (“IFP”). For

the reasons set forth below, the Court dismisses the complaint.

                                   STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While

the law mandates dismissal on any of these grounds, the Court is obliged to construe pro se

pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the

“strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474

(2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original).

       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992) (holding that
“finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437

(2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions are clearly

baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”) (internal

quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff asserts his claims using the Court’s general complaint form. He checks the box

to invoke the Court’s federal question jurisdiction. In the section of the form asking which of his

federal constitutional or federal statutory rights were violated, Plaintiff writes, “Lack to transfer

asset, property, money, busnesses, Gardnashment.” (ECF No. 2, at 2.) Plaintiff lists the places of

occurrence of the events giving rise to his claims as “New York, Massachusetts” and indicates

the dates of occurrence as “since 2018.” (Id. at 5.)

        Plaintiff alleges the following, verbatim:

        I don’t know why other people, I don’t know too much have money that belong to
        my they have property, busnesses, asset that belong to my. I been trying years to
        get my valuables and this people don’t want to retur them They pretent they
        helping but probably there not. I am requesting asset, property, busnesses, money,
        Document related, original and certified by the proper entitist. I will like the
        Retur, transfer and Delivery with respect in a normal way.

(Id.)

        Plaintiff describes his injuries as “Gardnashment, Emotional Damages, stress, lost of

time, lost intellectuar property disrespect.” (Id. at 6.) In the section of the form asking him to

state the relief that he is seeking, Plaintiff writes, “Money the most, I can get back Amount relief

money to evalueted by my and attorny, Retur, transfer, Deliver asset, propertys, busnesses,

money, document related in a respectful way.” (Id.)




                                                     2
                                            DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses the action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).

        Plaintiff has filed numerous frivolous actions in this Court; this Court has warned

Plaintiff that further vexatious or frivolous litigation in this Court will result in an order barring

him from filing new civil actions in this Court IFP without the Court’s leave to file. See, e.g.,

Calvino v. Jones, ECF 1:19-CV-11601, 3 (S.D.N.Y. Dec. 23, 2019). In an order dated January 10,

2020, the Court directed Plaintiff to show cause why the Court should not bar him from filing

any future civil action in this Court IFP without the Court’s leave to file. See Calvino v. Fauto L.,

ECF 1:19-CV-11958, 4 (S.D.N.Y. Jan. 10, 2020). Plaintiff remains warned.

                                           CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

        Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).




                                                   3
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   January 28, 2020
          New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 4
